                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    KALOS, LLC,                                     )
                                                    )
            Plaintiff,                              )
                                                    )        No. 3:20-cv-00812
    v.                                              )        JUDGE RICHARDSON
                                                    )
    WHITE HOUSE VILLAGE, LLC, et al.,               )
                                                    )
            Defendants.                             )

                                     MEMORANDUM OPINION

            Pending before the Court are three Motions in this matter. Defendants have filed a Motion

to Dismiss or for Judgment on the Pleadings (Doc. No. 25, “Defendants’ Motion”).1 Plaintiff has

responded. (Doc. No. 35). Defendants have replied. (Doc. No. 39). Plaintiff has also filed a Motion

for Reconsideration (Doc. No. 32, “Motion for Reconsideration”) of the previous Memorandum

Opinion and Order (Doc. Nos. 19, 20) of this Court granting a previously filed Motion to Dismiss

(Doc. No. 5, “First Motion to Dismiss”). The Court granted leave for Defendants to respond to the

Motion for Reconsideration (Doc. No. 37), and Defendants have filed a Response (Doc. No. 41).

            Plaintiff additionally filed a Motion to Amend the Complaint. (Doc. No. 33, “Motion to

Amend”). Defendants filed a response. (Doc. No. 40). Plaintiff did not file a Reply.

            For the reasons discussed herein, Defendants’ Motion will be granted. The Motion for

Reconsideration will be denied. The Motion to Amend will be denied.




1
  Herein, when the Court uses the one-word identifier “Defendants,” it is referring to the two
Defendants in this action—Twin Springs at White House, LLC, f/k/a White House Village, LLC
and Arch Insurance Company—that have remained in this case after the other four named
defendants were dismissed via the Order at Docket No. 20.


                                                    1

         Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 1 of 14 PageID #: 273
                                        BACKGROUND2

       Pursuant to a contract, Plaintiff furnished labor and shipped building materials to a

construction site. (Doc. No. 1-2 at ¶ 10). Despite Plaintiff’s performance under the contract,

Defendants have not paid $101,506.90 of the contract price. (Id.). On May 6, 2019, Plaintiff filed

a Mechanic’s and Materialmen’s Lien with the Sumner County Register of Deeds. (Id. at ¶ 13).

       In its Complaint, Plaintiff asserts four claims: Count I for enforcement of a lien; Count II

for unjust enrichment; Count III for liability under bond; and Count IV for lien priority. Defendants

removed this action to federal court. (Doc. No. 1). Defendants thereafter filed the First Motion to

Dismiss. (Doc. No. 5). At Plaintiff’s request, the Court granted Plaintiff extensions of time to

respond to the First Motion to Dismiss on four occasions. (Doc. Nos. 9, 12, 14, 16). Despite these

extensions, Plaintiff never responded to the First Motion to Dismiss, and the Court, after a full

legal analysis, dismissed Counts I, II, and IV in a Memorandum Opinion and Order. (Doc. No. 19

at 9; Doc. No. 20). Counts I and IV were dismissed with prejudice, and Count II was dismissed

without prejudice. (Doc. No. 19 at 9). As a result, Defendants Kentucky Property Management,

LLC, Horizon Construction, LLC, New Millennium Real Estate, LLC, and Independence Bank of

Kentucky were dismissed as parties to this action. (Id.). This decision left remaining only

Defendants White House Village, LLC, 3 and Arch Insurance Company, and then only with respect

to Count III, liability under bond.



2
  The Court takes these background facts from the Complaint and, as indicated below, accepts
them as true for purposes of Defendants’ Motion. (Doc. No. 1-2).
3
 The parties sometimes refer to Defendant White House Village as “Twin Springs,” as this appears
(as noted above) to be the current name of Defendant White House Village. (Doc. No. 26). The
Court hereinafter will refer to this Defendant as “White House Village” or “Defendant White
House Village,” as “Twin Springs” does not appear in the case caption. However, the Court
believes the terms correspond to the same entity.


                                                 2

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 2 of 14 PageID #: 274
                                      LEGAL STANDARDS

       A. 12(b)(6) Motion to Dismiss4
       For purposes of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must take all

of the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face. Id. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Id. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice. Id. When there are well-


4
  Defendants’ Motion is styled as a Motion to Dismiss or a Motion for Judgment on the Pleadings.
The Federal Rules of Civil Procedure provide that after the pleadings are closed, but within such
time as not to delay the trial, any party may move for judgment on the pleadings. Fed. R. Civ. P.
12(c). “Rule 12(c) may be employed as a vehicle for raising several of the defenses enumerated in
Rule 12(b), including the defense of failure to state a claim upon which relief may be granted.”
Amersbach v. City of Cleveland, 598 F.2d 1033, 1038 (6th Cir. 1979); see also Thomason v.
Nachtrieb, 888 F.2d 1202, 1204 (7th Cir. 1989) (citing Amersbach); Becker v. Crounce Corp., 822
F. Supp. 386, 391 n. 4 (W.D. Ky. 1993) (citing Amersbach).
        Defendants have filed an answer in this case. (Doc. No. 24). Therefore, Defendants’
Motion at this juncture is properly cognizable as a motion for judgment on the pleadings, not a
motion to dismiss. However, the Court notes that it would apply the same legal analysis regardless
of the caption or styling of Defendants’ Motion. When a 12(b) defense is raised via a motion for
judgment on the pleadings, the district court evaluates the motion using the same standard applied
to a motion to dismiss for failure to state a claim under Rule 12(b)(6). See Scheid v. Fanny Farmer
Candy Shops, Inc., 859 F.2d 434, 437 n.1 (6th Cir. 1988); Becker, 822 F. Supp. at 391 n.4 (W.D.
Ky. 1993) (citing Amersbach); Kinney v. Mohr, No. 2:13-cv-1229, 2017 WL 1395623, *4 (S.D.
Ohio Apr. 19, 2017) (citing Amersbach); Clemons v. Metro. Gov’t of Nashville & Davidson Cty.,
Tenn., No. 3-14-1690, 2015 WL 4717398, at *1 (M.D. Tenn. Aug. 7, 2015). “Thus, the same rules
which apply to judging the sufficiency of the pleadings apply to a Rule 12(c) motion as to a motion
filed under Rule 12(b)(6)[.]” Lacy v. Ohio Dept. of Job and Family Servs., No. 2:16-cv-912, 2017
WL 1397522, *1 (S.D. Ohio Apr. 19, 2017) (citing Amersbach). Indeed, when a Rule 12(c) motion
is based on an asserted failure to state a claim upon which relief can be granted, “[t]he only
difference between Rule 12(c) and Rule 12(b)(6) is the timing of the motion to dismiss.” Ruppe v.
Knox Cty. Bd. Of Educ., 993 F. Supp. 2d 807, 809 (E.D. Tenn. 2014) (quoting Hunter v. Ohio
Veterans Home, 272 F. Supp. 2d 692, 694 (N.D. Ohio 2003)). Therefore, the Court construes this
as a motion for judgment on the pleadings and applies the same standards that it would when
evaluating a motion to dismiss under 12(b)(6).
                                                  3

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 3 of 14 PageID #: 275
pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief. Id. at 1950. A legal conclusion, including one

couched as a factual allegation, need not be accepted as true on a motion to dismiss, nor are mere

recitations of the elements of a cause of action sufficient. Id.; Fritz v. Charter Township of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010), cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877

(M.D. Tenn. 2018). Moreover, factual allegations that are merely consistent with the defendant’s

liability do not satisfy the claimant’s burden, as mere consistency does not establish plausibility of

entitlement to relief even if it supports the possibility of relief. Iqbal, 556 U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such

allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bold” allegations. Id. at 681. The question is whether the remaining allegations – factual

allegations, i.e., allegations of factual matter – plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Federal Rule of Civil Procedure 8 and thus must be

dismissed pursuant to Rule 12(b)(6). Id. at 683.

        As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Rule 12(b)(6) unless the motion is converted to one for summary judgment under

Rule 56. Fed. R. Civ. P. 12(d). When a document is referred to in the pleadings and is integral to

the claims, it may be considered without converting a motion to dismiss into one for summary




                                                    4

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 4 of 14 PageID #: 276
judgment. Doe v. Ohio State Univ., 219 F.Supp.3d 645, 652-53 (S.D. Ohio 2016); Blanch v. Trans

Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

        On a Rule 12(b)(6) motion to dismiss, “[t]he moving party has the burden of proving that

no claim exists.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552

F.3d 430, 433 (6th Cir.2008). That is not to say that the movant has some evidentiary burden; as

should be clear from the discussion above, evidence (as opposed to allegations as construed in

light of any allowable matters outside the pleadings) is not involved on a Rule 12(b)(6) motion.

The movant’s burden, rather, is a burden of explanation; since the movant is the one seeking

dismissal, it is the one that bears the burden of explaining—with whatever degree of thoroughness

is required under the circumstances—why dismissal is appropriate for failure to state a claim.

        B. Motion for Reconsideration

        District courts have authority under both common law and Fed. R. Civ. P. 54(b) “to

reconsider interlocutory orders and to reopen any part of a case before entry of final judgment.”

Rodriguez v. Tennessee Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004).

“Traditionally, courts will find justification for reconsidering interlocutory orders when there is

(1) an intervening change of controlling law; (2) new evidence available; or (3) a need to correct

a clear error or prevent manifest injustice.” Id. “[D]istrict courts have broad discretion in this area.”

Id. at 952. A district court in this circuit has explained its view on motions to reconsider as such:

                Although “motions to reconsider are not ill-founded step-children of the
        federal court’s procedural arsenal,” they are “extraordinary in nature and, because
        they run contrary to notions of finality and repose, should be discouraged.” In re
        August, 1993 Regular Grand Jury, 854 F.Supp. 1403, 1406 (S.D.Ind.1994). To be
        sure, “a court can always take a second look” at a prior decision; but “it need not
        and should not do so in the vast majority of instances,” especially where such
        motions “merely restyle or re-hash the initial issues.” Id. at 1407. It is not the
        function of a motion to reconsider either to renew arguments already considered
        and rejected by a court or “to proffer a new legal theory or new evidence to support

                                                   5

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 5 of 14 PageID #: 277
       a prior argument when the legal theory or argument could, with due diligence, have
       been discovered and offered during the initial consideration of the issue.” Id. at
       1408.

Walker v. Conseco Servs., LLC, 252 F. Supp. 2d 524, 527–28 (N.D. Ohio 2003) (citations omitted).

       C. Motion to Amend Complaint

       Fed. R. Civ. P. 15(a) governs amendment of pleadings, and “[t]he court should freely give

leave when justice so requires.” “However, a motion to amend may be denied where there is ‘undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, futility of amendment, etc.’” Riverview Health Inst. LLC v. Med. Mut. of Ohio,

601 F.3d 505, 520 (6th Cir. 2010) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “A

proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to

dismiss.” Id. (citation omitted).

                                          DISCUSSION
    A. Motion to Dismiss

       In their Motion, Defendants seek dismissal of Count III for liability under bond (the only

count still pending). Defendants argue that the payment under the bond5 is conditioned upon

Defendants White House Village (the principal on the bond) and Arch Insurance Company (the

bonding company or surety) paying any judgment obtained by Plaintiff on its lien claim (Count I

of the Complaint). (Doc. No. 26 at 2). The Court has already dismissed Count I with prejudice in

its ruling on the First Motion to Dismiss. (Doc. Nos. 19, 20). Defendants argue that the Court’s


5
  The bond was not attached to the Complaint, but it was referenced and essential to the claims
therein. The Court finds that it can appropriately consider the bond when ruling on this motion.
Doe, 219 F.Supp.3d at 652-53; Blanch, 333 F. Supp. 3d at 791-92.


                                                 6

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 6 of 14 PageID #: 278
previous dismissal of Count I now makes it impossible for Plaintiff to recover as a matter of law.

(Id.).

         The bond provides that:

         NOW, THEREFORE, the condition of this obligation is such that the above bound
         Principal and Surety will pay the Lienholder the sum that may be found to be due
         the Lienholder upon the trial of any action that may be filed by Lienholder to
         recover the amount of his Lien Claim within twelve months from the time the claim
         becomes due, but in no event shall the liability of the Principal or Surety under this
         Bond exceed the bond penalty of one hundred four thousand eighty eight dollars
         and 90/100 cents ($104,088.90).

         The liabilities of the parties hereunder shall be until the Lien Claim of the
         Lienholder shall have been fully discharged by final judgment of a court of
         competent jurisdiction or voluntarily released by Lienholder, its successors or
         assigns, or until the Lien Claim or claim against this Bond is barred by applicable
         statute of limitations.

(Doc. No. 25-1 at 1). In its Response to the Motion, Plaintiff does not seem to dispute Defendants’

analysis, stating “[u]pon review, the Plaintiff does not object to the discharge of the lien sought by

the pending Motion.” (Doc. No. 35 at 1). Since the lien claim was previously dismissed, the Court

believes Plaintiff here is actually referring to a lack of objection to the arguments made regarding

the bond claim. In any event, Plaintiff provides no analysis or argument in opposition to

Defendants’ Motion.

         The Court agrees with Defendants’ interpretation of the language of the bond. Therefore,

the Court finds that Plaintiff cannot recover on Count III, which brings a claim for liability under

bond, as the Court has previously dismissed with prejudice Count I.

         The Court will grant Defendants’ Motion.

    B. Motion for Reconsideration

         Concurrently with its Response to Defendants’ Motion, Plaintiff filed its Motion for

Reconsideration, asking the Court to reconsider the Court’s previous Order granting the First

                                                   7

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 7 of 14 PageID #: 279
Motion to Dismiss. (Doc. No. 32). In the Motion for Reconsideration, Plaintiff argues that 1)

counsel for both parties had communicated about entering an order that would dismiss some

Defendants by agreement,6 and 2) Plaintiff’s counsel’s office experienced some difficulties with

employees being quarantined due to COVID-19 and Plaintiff’s counsel “believed that the matter

had been addressed with the Court.” (Doc. No. 32 at 1). Plaintiff’s counsel indicates that it would

have filed a proper response and the order of dismissal would not have been entered if these

difficulties with COVID-19 had not arisen. (Id.).

       Plaintiff’s Motion for Reconsideration fails for several reasons. First and foremost, Plaintiff

has provided the Court with no sufficient legal reason or argument for why the Court should

reconsider its previous Memorandum Opinion and Order. Even though Plaintiff did not respond

to the First Motion to Dismiss, the Court conducted a full legal analysis of the claims in its

Memorandum Opinion because

       [t]he Sixth Circuit is clear that even when a motion to dismiss is unopposed, a
       district court is not relieved of its duty to ensure that a defendant has met its burden
       for a 12(b)(6) motion. Gesenhues v. Radial, Inc., No. 19-5932, 2020 WL 1815738,
       at *2 (6th Cir. Mar. 23, 2020); Carver v. Bunch, 946 F.2d 451, 455 (6th Cir. 1991).
       The Court therefore will discuss the merits of Defendants’ Motion without the
       benefit of a response by Plaintiff, but it will not grant the motion based merely on
       the fact that Plaintiff did not respond.

(Doc. No. 19 at 2). Plaintiff has given the Court no reason to think that its previous Memorandum

Opinion was somehow legally deficient or incorrect. At no point in its Motion for Reconsideration




6
  Plaintiff indicates that some documentation of this stipulation would be provided to the Court,
but Plaintiff attached no exhibit to its Motion for Reconsideration. In its Response to the Motion
for Reconsideration, Defendants note that Plaintiff’s counsel never responded to their email with
a copy of a potential agreed order. (Doc. No. 41 at 2). Defendants state that the proposed agreed
order would have dismissed the same parties and counts as the Court dismissed in ruling on the
First Motion to Dismiss. (Id. at 4-5).
                                                  8

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 8 of 14 PageID #: 280
does Plaintiff make the Court aware of any intervening change of controlling law, new evidence,

or a need to correct a clear error or prevent manifest injustice. Rodriguez, 89 F. App’x at 959.

       Additionally, the Court notes that Plaintiff puts forth two separate (and contradictory)

excuses for not having responded to the Motion: 1) that counsel believed that a stipulation of some

sort would be filed to resolve the First Motion to Dismiss, and 2) that counsel planned to respond

in opposition to the First Motion to Dismiss. The Court addressed the potential stipulation (which

was never filed) in its Memorandum Opinion, explaining both that a stipulation would not resolve

all issues implicated by the First Motion to Dismiss and that the contemplated stipulation seemed

to intend to agree to matters not in dispute:

       In its last Motion to Enlarge Time, Plaintiff indicated that counsel for the parties
       had conferred about the pending motion. (Doc. No. 15 at 1). Plaintiff indicated that
       a bond had been posted for the amounts at issue, which would resolve the priority
       of parties with regards to Plaintiff’s lien. (Id.). Plaintiff indicated that an Agreed
       Order would be filed to dismiss the unnecessary parties. (Id.). Despite this
       contention in its final Motion to Enlarge Time, an Agreed Order was never filed,
       and an Agreed Order also would not have addressed all of the issues in Defendants’
       Motion. The Court is also puzzled by Plaintiff’s implication in its Motion to Enlarge
       Time that the existence of the bond was somehow new information, as Plaintiff
       brought a count in its Complaint based on the existence of what is presumably the
       same bond.

(Doc. No. 19 at 1 n.2). It is unclear to the Court whether Plaintiff ultimately intended to file a

stipulation or to file a response in opposition, but in any event the Court is unpersuaded that the

filing of either would have changed the outcome of the Memorandum Opinion and Order.

   For the reasons discussed, the Motion for Reconsideration will be denied.

   C. Motion to Amend Complaint

       Plaintiff filed its Motion to Amend contemporaneously with its Motion for

Reconsideration. Therein, Plaintiff seeks to 1) amend the pleadings, and 2) add Defendant Horizon

Construction to this action. (Doc. No. 33 at 1). Defendant Horizon Construction was previously

                                                 9

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 9 of 14 PageID #: 281
dismissed as a party to this action in the Court’s ruling on the First Motion to Dismiss. (Doc. No.

20). In the Motion to Amend, Plaintiff seems to be rearguing the Court’s dismissal of Plaintiff’s

unjust enrichment claim (Count II) against Defendant Horizon Construction. (Doc. No. 33).

However, despite the fact that the arguments in the Motion to Amend pertain only to re-adding (as

the party was previously a party to this action before being dismissed) Defendant Horizon

Construction, Plaintiff has attempted to re-add more than this single Defendant in its proposed

Amended Complaint, which lists as Defendants Horizon Construction, Kentucky Property

Management, LLC, and White House Village.7 (Doc. No. 34 at 1-2).

       The Court previously thoroughly explained its reasoning for dismissing Count II for unjust

enrichment in its Memorandum Opinion addressing the First Motion to Dismiss, despite not having

the benefit of a response from Plaintiff:

               The Tennessee Supreme Court has explained unjust enrichment as follows:

                       Unjust enrichment is a quasi-contractual theory or is a
               contract implied-in law in which a court may impose a contractual
               obligation where one does not exist. Paschall’s Inc. v. Dozier, 219
               Tenn. 45, 407 S.W.2d 150, 154–55 (1966). Courts will impose a
               contractual obligation under an unjust enrichment theory when: (1)
               there is no contract between the parties or a contract has become
               unenforceable or invalid; and (2) the defendant will be unjustly
               enriched absent a quasi-contractual obligation. Id. 407 S.W.2d at
               154–55.




7
  It is true that as of the filing of the Motion to Amend, one of these Defendants (White House
Village) remains a Defendant to this action. However, the Court finds that Plaintiff is essentially
trying to re-add Defendant White House Village, as Plaintiff did not contest the Motion to Dismiss
pertaining to Defendant White House Village. In other words, Plaintiff appears to have intended
to re-add Defendant White House Village after what, at the time of the filing of the Motion to
Amend, was the impending unopposed dismissal of Defendant White House Village via the
Motion to Dismiss.
         Notably, Plaintiff does not include in its proposed Amended Complaint the other remaining
Defendant (beside Defendant White House Village), Arch Insurance Company.
                                                10

    Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 10 of 14 PageID #: 282
   Whitehaven Cmty. Baptist Church v. Holloway, 973 S.W.2d 592, 596 (Tenn. 1998);
   see also Segneri v. Miller, No. M2003-01014-COA-R3CV, 2004 WL 2357996, at
   *6 (Tenn. Ct. App. Oct. 19, 2004).

           At various points in its Complaint, Plaintiff states that there was “a contract
   between Plaintiff and Defendants.” (Doc. No. 1-2 ¶¶ 10, 11, 15, 22). Plaintiff states
   that pursuant to that contract, Plaintiff provided labor and materials in a timely
   manner and in conformance with contract specifications. (Id. at ¶¶ 10, 11, 15, 22).
   Because Plaintiff admits in its Complaint that it had a valid contract, Plaintiff
   cannot recover under an unjust enrichment theory from the party or parties with
   whom it had a contract. Whitehaven Cmty. Baptist Church, 973 S.W.2d at 596. But
   in order to alternatively plead these two claims, a plaintiff must plead, alternatively
   to the contract being valid, the contract was invalid or unenforceable; otherwise,
   the plaintiff has not adequately plead the two elements of unjust enrichment. See
   e.g., Saunders v. Y-12 Fed. Credit Union, No. E202000046COAR3CV, 2020 WL
   6499558, at *6 (Tenn. Ct. App. Nov. 5, 2020) (affirming dismissal of alternative
   unjust enrichment claim when valid contract existed between the parties);
   Advanced Sec. Servs. Evaluation & Training, LLC v. OHR Partners Ltd., No.
   M201700249COAR3CV, 2018 WL 1391626, at *12 (Tenn. Ct. App. Mar. 20,
   2018) (holding that plaintiff had not stated a claim for unjust enrichment when
   plaintiff alleged that it had a contract but did not allege in the alternative that that
   contract was unenforceable or invalid); Laundries, Inc. v. Coinmach Corp., No.
   M2011-01336-COA-R3CV, 2012 WL 982968, at *7 (Tenn. Ct. App. Mar. 20,
   2012) (holding unjust enrichment claim failed when the only argument for the
   contract being unenforceable was not available). Plaintiff here has not asserted in
   its Complaint that the contract was, alternatively to being valid as Plaintiff’s
   Complaint indicates, unenforceable or invalid so as to sufficiently state a claim for
   unjust enrichment.

           Despite alleging that a contract existed, Plaintiff is unclear regarding who
   exactly Plaintiff had a contract with. Plaintiff states that the contract was with
   “Defendants,” seeming to imply all Defendants, but then indicates that only
   Defendants Horizon Construction, LLC, and Kentucky Property Management,
   LLC, failed to pay under the contract, thus seeming implying that only those two
   Defendants were in privity of contract with Plaintiff. (Id. at ¶ 12). Plaintiff also
   mentions only these two Defendants in Count II when describing the alleged unjust
   enrichment. (Id. at ¶ 22). However, in another portion of the Complaint, Plaintiff
   mentions only Defendant Horizon Construction, LLC, stating that “Plaintiff
   contracted with Horizon Construction, LLC, to perform construction services.” (Id.
   at ¶ 3). Despite this lack of clarity, it is apparent that the contract was between
   Plaintiff and at least one Defendant.

           Even if Plaintiff did not have a contract with all of the Defendants, such that
   Plaintiff conceivably could recover from those Defendant(s) with whom Plaintiff
   did not contract, any such recovery would be impermissible unless and until
   Plaintiff exhausted its remedies against the Defendant(s) with whom it did contract.

                                             11

Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 11 of 14 PageID #: 283
         Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005)
         (“The plaintiff must further demonstrate that he or she has exhausted all remedies
         against the person with whom the plaintiff enjoyed privity of contract.”);
         Paschall’s, Inc. v. Dozier, 219 Tenn. 45, 58, 407 S.W.2d 150, 155 (1966); Forrest
         Const. Co., LLC v. Laughlin, 337 S.W.3d 211, 227 (Tenn. Ct. App. 2009). Here,
         there is no indication that Plaintiff has exhausted such remedies as required.
                 For the reasons discussed, the Court will grant the Motion as it pertains to
         Plaintiff’s unjust enrichment claim.

(Doc. No. 19 at 7-9). The Court further clarified in a footnote that:

         The Court does not mean to suggest that a plaintiff could never bring in a single
         complaint both a breach of contract claim and a claim under a theory of unjust
         enrichment. Indeed, under certain circumstances, a plaintiff may bring the two
         claims alternatively. But that principle does not help Plaintiff here, because
         although Plaintiff has asserted the existence of a contract, it has not brought a claim
         for breach of contract. So the Court is not even confronted with whether this is an
         appropriate case for alternatively asserting a breach-of-contract claim and an unjust
         enrichment claim. What the Court is confronted with is whether Plaintiff may assert
         the existence of a contract (for some purpose other than bringing a breach-of-
         contract claim) and yet bring a claim for unjust enrichment. Under the
         circumstances of this case, Plaintiff may not do so, for the reasons discussed above.

(Id.).

         In response to the Motion to Amend, Defendants argue that “[n]otably, Plaintiff continues

to allege the existence of an enforceable contract with someone while alternatively contending it

is entitled to recovery in quantum meruit . . . The proposed amended complaint is simply a

reworded version of the original complaint.” (Doc. No. 40 at 4). As Defendants note, in the

proposed Amended Complaint, Plaintiff again alleges the existence of a contract, which was the

basis of the Court’s previous dismissal, in two places:


         •   It is believed that Horizon began to interfere with individuals with whom Kalos
             had contracted. This interfered with the ability of Kalos to perform services at
             the White House Village location.

         •   Materials were sold for the purpose of installation upon, and were, in fact,
             installed upon said real property. The labor and work for the installation of said
             materials was performed by Plaintiff pursuant to a contract with the
             Defendants, and said labor and work improved that property and became
             incorporated into said property.

                                                   12

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 12 of 14 PageID #: 284
(Doc. No. 34 at 5 (emphasis added)). The second example is a word-for-word copy of paragraph

eleven in the original Complaint. (Doc. No. 1-2 at 4-5). The Court specifically cited that paragraph

multiple times as dooming Plaintiff’s unjust enrichment complaint. (Doc. No. 19 at 7). It is true

that Plaintiff alleges (likely in reaction to the Court’s previous Memorandum Opinion) at several

points in the proposed Amended Complaint that there was no contract between Plaintiff and

Defendants. But because Plaintiff elsewhere clearly alleges (contradictorily) that a contract did

exist between Plaintiff and the proposed Defendants, using the exact same language that crippled

the unjust enrichment claim in the original Complaint, amending the Complaint would be futile.

       The Court also finds it possible that this Motion to Amend was brought in bad faith or with

dilatory motive. The Memorandum Opinion was filed over three months ago, and Plaintiff had not

made any complaint about the Court’s ruling until the filing of Defendants’ second Motion to

Dismiss. Plaintiff has specifically included in the proposed Amended Complaint the exact same

paragraph upon which the Court relied in dismissing Count II of the original Complaint. Plaintiff

also seems to be acting disingenuously by drafting its Motion to Amend as if Plaintiff proposed to

re-add only one original (but since-dismissed) Defendant, when in fact the proposed Amended

Complaint actually names as party defendants three original (but since-dismissed) Defendants.

Finally, Plaintiff has acted inefficiently and redundantly by filing a Motion to Amend that seeks

to achieve the same (though somewhat narrower) result as its Motion for Reconsideration, which

as noted herein was itself insufficiently supported.

       Therefore, the Court will deny Plaintiff’s Motion to Amend.

                                         CONCLUSION

       The Court cannot say whether Plaintiff provided valuable goods and services such that, at

least at some point, it was entitled to receive compensation from someone under some legal theory.



                                                 13

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 13 of 14 PageID #: 285
If Plaintiff actually did so, it may be unfortunate that Plaintiff has not plausibly (and timely) stated

a valid legal claim against an appropriate party. But as the Court has ruled (herein with respect to

Count III and in its prior Memorandum Opinion with respect to all other counts), Plaintiff simply

did not do so in the first go-round. And under the particular circumstances here, Plaintiff should

not be granted another go-round.

        For the reasons discussed herein, the Court will grant Defendants’ Motion (Doc. No. 25).

The Court will deny both Plaintiff’s Motion for Reconsideration (Doc. No. 32) and Plaintiff’s

Motion to Amend (Doc. No. 33).

        An appropriate order will be entered.


                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




                                                  14

   Case 3:20-cv-00812 Document 42 Filed 03/17/21 Page 14 of 14 PageID #: 286
